      Case 2:20-cv-01891-KJM-AC Document 15 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL SAMUEL JOHNSON,                               No. 2:20-cv-1891 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    CDCR,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 15, 2020, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 11. After

23   receiving an extension of time, ECF No. 13, petitioner filed objections to the findings and

24   recommendations, ECF No. 14.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                        1
     Case 2:20-cv-01891-KJM-AC Document 15 Filed 02/24/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed December 15, 2020, ECF No. 11, are adopted
 3   in full;
 4              2. Petitioner’s application for a writ of habeas corpus is denied without prejudice to filing
 5   his claims in a new action under 42 U.S.C. § 1983; and
 6              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 7   § 2253.
 8   DATED: February 23, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
